 Case 1:12-cr-00031-VM Document 1786 Filed 02/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       2/2/2021
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :                12 CR 31(VM)
          -against-              :             DECISION AND ORDER
                                 :
ARMANI CUMMINGS,                 :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      By   letter   dated   January   26,   2021,   defendant     Armani

Cummings (“Cummings”) moves for compassionate release under

18 U.S.C. § 3582(c)(1)(A) (“Section 3582”) based on both the

danger COVID-19 poses to incarcerated individuals in general,

as well as the individualized danger Cummings purportedly

faces in light of his medical history. (See Dkt. No. 1783.)

For the reasons that follow, the motion is DENIED.

      To grant a sentence reduction under Section 3582, the

Court must find that “extraordinary and compelling reasons

warrant such a reduction.” Under Section 3582, courts are

authorized “to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

      On the facts presented here, Cummings has failed to meet

the   “extraordinary    and   compelling”     standard.   Cummings’s

primary basis for requesting a sentence reduction is that



                                  1
    Case 1:12-cr-00031-VM Document 1786 Filed 02/02/21 Page 2 of 5




COVID-19 has spread at FCI Loretto, where he is incarcerated.1

While the Court is mindful that incarcerated individuals face

heightened       risk    of    COVID-19     infection,    “the     general

dangerousness       of   the   ongoing    COVID-19   pandemic    alone   is

insufficient       to    establish   extraordinary       and    compelling

reasons justifying release.” United States v. Peralta, No. 19

CR 135, 2020 WL 6683095, at *1 (S.D.N.Y. Nov. 12, 2020)

(citing United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020)).

        Furthermore, because Cummings has already been diagnosed

with and recovered from COVID-19, he “has not provided any

reasons why his risk is exceptional, when compared to the

general prison population at this facility.” United States v.

Mathis, No. 02 CR 891, 2020 WL 6784136, at *2 (E.D.N.Y. Nov.

18, 2020) (acknowledging a troubling COVID-19 outbreak at

another facility but denying compassionate release because

the defendant did not establish exceptional risk after having

contracted and recovered from COVID-19). As the Centers for

Disease Control and Prevention has explained, instances of

reinfection in those who, like Cummings, have recovered from



1 The Court notes that while Cummings’s motion indicates that he is
incarcerated at   FCI Loretto, the Bureau of Prisons lists Cummings as
incarcerated at the Metropolitan Detention Center. See Find an Inmate,
Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Feb.
1, 2021). Regardless, the Court’s determination is unaffected by the
inconsistency for the reasons stated herein.


                                     2
 Case 1:12-cr-00031-VM Document 1786 Filed 02/02/21 Page 3 of 5




COVID-19 “remain rare.” Coronavirus Disease 2019 (COVID-19):

Reinfection with COVID-19, Ctrs. for Disease Control and

Prevention,      https://www.cdc.gov/coronavirus/2019-ncov/your-

health/reinfection.html (last updated Oct. 27, 2020). While

there is no consensus regarding the duration of immunity that

follows      recovery        from    COVID-19,          “the     possibility     of

reinfection is speculative.” United States v. Davis, No. 12

CR 712, 2020 WL 3790562, at *3 (S.D.N.Y. July 7, 2020)

(denying compassionate release because “the speculative risk

of reinfection” was neither “extraordinary” nor “compelling”

within the meaning of Section 3582).

       Nor   does      Cummings      argue       that   he     suffers   from   any

particular medical condition that puts him at heightened risk

of    serious    illness      were    he       to   contract    COVID-19   again.

Cummings indicates that he was born with a heart murmur and

has suffered heart palpitations and shortness of breath since

recovering from COVID-19 in July 2020. But these conditions

are    not   among     those    that       put      afflicted    individuals     at

increased       risk    of     severe      illness       from     COVID-19.     See

Coronavirus Disease 2019 (COVID-19): People with Certain

Medical Conditions, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                               (last

updated Feb. 1, 2021). Moreover, at twenty-nine years old,


                                           3
 Case 1:12-cr-00031-VM Document 1786 Filed 02/02/21 Page 4 of 5




Cummings is not in a high-risk age category. See Coronavirus

Disease 2019 (COVID-19): Older Adults, Ctrs. for Disease

Control                         and                               Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Dec. 13, 2020).

       Finally, the Court is not persuaded that a sentence

reduction would be consistent with the sentencing factors set

forth in 18 U.S.C. § 3553(a). See Section 3582 (noting that

the court “may reduce the term of imprisonment . . . after

considering the factors set forth in section 3553(a) to the

extent that they are applicable”). On July 13, 2018, Cummings

was sentenced to 336 months’ imprisonment for crimes stemming

from his participation in a narcotics conspiracy. (See Dkt.

No. 1657.) In addition to the drug crimes to which he pleaded

guilty, Cummings also admitted to committing two murders.

(See   Plea   Tr.,    Dkt.   No.   1630,        at    21:8-12.)       Given   the

seriousness    of    his   offenses,      and    that    he   has      served   a

relatively    small    fraction    of     his        sentence,    a    sentence

reduction would be inappropriate at this time. See 18 U.S.C.

§ 3553 (a)(1), (a)(2)(A) (the court shall consider the “nature

and circumstances of the offense” and the need for the

sentence “to reflect the seriousness of the offense”).

       For these reasons, the Court concludes that Cummings has

failed to meet the extraordinary and compelling standard and


                                      4
 Case 1:12-cr-00031-VM Document 1786 Filed 02/02/21 Page 5 of 5




that a sentence reduction in his case would be inconsistent

with 18 U.S.C. § 3553(a). Accordingly, it is hereby

     ORDERED that defendant Armani Cummings’s motion for

compassionate release (Dkt. No. 1783) is DENIED.



SO ORDERED.

Dated: New York, New York
       2 February 2021




                                  5
